Appellant brought suit against appellee upon a promissory note for $750, due November, 1914, which note appellant held as transferee of the Pep-to-Lac Company of America. It appears that the note was given in payment of certain shares of capital stock of said company.
The appellee, defendant in the court below, filed seven special pleas to the complaint, and the demurrers to these pleas were overruled. The complaint, the special pleas, and the demurrers to the special pleas will be set out in the report of this case.
The first plea was subject to the demurrers interposed and assigned as grounds 1, 3, and 4.
The second, third, fourth, and fifth pleas were not subject to any of the grounds of demurrer consigned thereto, although they might be subject to a special demurrer which pointed out the defects of these pleas.
The sixth and seventh pleas were clearly subject to the demurrers interposed, and especially the eleventh ground assigned.
The court erred in overruling the objection to the question, "What do the records of your office show as to whether Pep-to-Lac Company of America obtained from the Secretary of State an annual permit to do business in Alabama for the year 1914?" asked the witness Cobb, Secretary of State. The question was clearly subject to the objection *Page 575 
interposed, and it called for a conclusion of the witness as to what the record showed.
There was no error in overruling the objection interposed to the question, "Did the Pep-to-Lac Company of America pay its franchise taxes in Jefferson county, Ala., for the year 1914?" asked the witness R.G. Huett, Jr. If the plaintiff wishes to test the source of his knowledge, it was competent to do so on cross-examination. The question was not subject to any of the grounds of objection interposed, the grounds being (1) the records themselves are the best evidence; (2) that said question calls for a conclusion of the witness; and (3) it is not shown that the witness has the custody of said books."
For the errors pointed out above, the judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.